Title: Thomas Jefferson to Samuel M. Burnside, 9 January 1814
From: Jefferson, Thomas
To: Burnside, Samuel M.


          Sir Monticello. Jan. 9. 1814.
          I have duly recieved your favor of the 13th inst of December, informing me of the institution of the American Antiquarian Society and expressing it’s disposition to honor me with an admission into it, and the request of my cooperation in the advancement of it’s objects. no one can be more sensible of the honor and the
			 favor of these dispositions, and I pray you to have the goodness to testify to them all the gratitude I feel on recieving assurances of them. there has been a time of life when I should have
			 entered
			 into their views with zeal, and with a hope of not being altogether unuseful. but, now more than Septagenary, retired from the active scenes and business of life, I am sensible how little I can
			 contribute to the advancement of the objects of their establishment; and that I should be but an unprofitable member, carrying into the institution indeed my best wishes for it’s success, and a
			 readiness to serve it on any occasion which should occur. with these acknolegements, be so good as to accept, for the society as well as for yourself the assurances of my high respect & consideration.
          Th:
            Jefferson
         